           Case 2:18-cv-00411-APG-CWH Document 22 Filed 12/19/18 Page 1 of 2



 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
 3   MARK E. WOOLF
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     mark.woolf@usdoj.gov
 6
     Attorneys for the United States
 7

 8

 9                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
10

11
      VACLAV ONDRISEK, et al.                           Case No. 2:18-cv-00411-APG-CWH
12
                      Plaintiffs,
13                                                      STIPULATION TO EXTEND TIME
              v.                                        FOR UNITED STATES’ RESPONSE
14
      US IMMIGRATION SERVICE,                           (Second Request)
15
                      Defendant.
16

17

18          Pursuant to Local Rule IA 6-1 and Local Rule 7-1, the parties, by and through
19   undersigned counsel, hereby stipulate and agree to extend the deadline for responsive
20   pleading in this matter until Friday, January 18, 2019. This is the parties’ second request
21   for extension of the responsive pleading deadline. This request is not sought for purposes of
22   delay or any other improper purpose, but because the parties’ have conferred regarding the
23   allegations in the complaint and believe they will be able to resolve this matter without
24   additional litigation. The parties’ do not anticipate the need to seek any further extensions
25   of the response pleading deadline.
26

27

28


                                                    1
          Case 2:18-cv-00411-APG-CWH Document 22 Filed 12/19/18 Page 2 of 2



 1          Based on the foregoing and good cause appearing, the parties’ hereby stipulate to
 2   extend the deadline for responsive pleading until Friday, January 18, 2019.
 3          Respectfully submitted this 19th day of December 2018.
 4
      HAMILTON LAW, LLC                           DAYLE ELIESON
 5                                                United States Attorney

 6     /s/ Ryan A. Hamilton                        /s/ Mark E. Woolf
      RYAN A. HAMILTON, ESQ.                      MARK E. WOOLF
 7    5125 S. Durango Drive, Suite C              Assistant United States Attorney
      Las Vegas, NV 89113
 8    Attorney for Plaintiffs                     Attorneys for United States

 9

10

11

12

13

14                                               IT IS SO ORDERED:
15

16
                                                 UNITED STATES DISTRICT JUDGE
17                                               UNITED STATES MAGISTRATE JUDGE

18                                                           December 20, 2018
                                                 DATED:
19

20

21

22

23

24

25

26

27

28


                                                  2
